Order entered October 18, 2012




                                            In The
                                   Qf:ourt of ~peals
                          jfiftb Jlistritt of ~exas at Jlallas
                                     No. 05-12-00587-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                             v.
                                  BH DFW, INC., Appellee

                           On Appeal from the 14th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00921

                                            ORDER

       The Court has before it appellant's October 16, 2012 unopposed motion for extension of

time to file appellant's reply brief. The Court GRANTS the motion and ORDERS that any

reply brief be filed by November 2, 2012.